Case: 4:20-cv-01967-BYP Doc #: 29 Filed: 11/23/20 1 of 7. PageID #: 938




 PEARSON, J.

                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION



 USA PARKING SYSTEMS, LLC,                          )
                                                    )     CASE NO. 4:20CV1967
                Plaintiff,                          )
                                                    )
                v.                                  )     JUDGE BENITA Y. PEARSON
                                                    )
 EASTERN GATEWAY COMMUNITY                          )
 COLLEGE, et al.,                                   )     MEMORANDUM OF OPINION
                                                    )     AND ORDER
                Defendants.                         )     [Resolving ECF No. 11]



        Pending is Defendant Eastern Gateway Community College’s (“EGCC”) Motion for

 Preliminary Injunction (ECF No. 11). The Court held an electronic motion hearing on November

 20, 2020. Michael Geoghegan, Martha Bushey, Lou Frangos, and Jeff Hamm testified as

 witnesses. The Court has considered the pre-hearing briefing, testimony of witnesses, exhibits,1

 arguments of counsel, and applicable law as well as the entire record in this matter. In balancing

 the four considerations applicable to the issuance of a preliminary injunction, the Court finds

 Plaintiff USA Parking Systems, LLC is not likely to succeed on the merits and holds that

 equitable relief is appropriate at this time for the reasons that follow.




        1
           The 13 exhibits for the hearing were filed at ECF No. 28. The parties stipulated
 to the authenticity and admissibility of the exhibits for the purposes of the preliminary
 injunction hearing only.
Case: 4:20-cv-01967-BYP Doc #: 29 Filed: 11/23/20 2 of 7. PageID #: 939


 (4:20CV1967)

                                                  I.

        EGCC is the lawful owner of the Property and Parking Garage located at 101 E. Federal

 St. in Youngstown, having purchased the Premises from Defendant STORE Master Funding VI,

 LLC (“STORE VI”) pursuant to an April 2020 Amended and Restated Purchase and Sale

 Agreement (ECF No. 28-4). The Parking Garage spans five floors with approximately 1000

 spaces. During its time as owner of the Parking Garage, STORE VI leased the Parking Garage to

 Defendant HEP-EGCC Ohio, LLC (“HEP”).2 HEP never owned the Property. See ECF No.

 20-1 at PageID #: 260-62 and 2014 Purchase and Sale Agreement (ECF No. 20-2) at PageID #:

 273, § 1.01).

        In April 2014, Plaintiff, as “the Operator,” and HEP entered into the Management

 Agreement (ECF No. 28-3) wherein Plaintiff would manage the Parking Garage for a period of

 20 years. See Affidavit of Lou Frangos (ECF No. 23-1) at PageID #: 466, ¶ 15. Pursuant to

 section 9(c)(ii) of the Management Agreement, Plaintiff expressly agreed and acknowledged that

 it had no possessory or real estate interest in the Parking Garage (“Operator has no possessory or

 real estate interest in the Parking Garage.” ECF No. 28-3 at PageID #: 884).

        On August 4, 2020, EGCC, through counsel, sent a letter to Plaintiff notifying it that as of

 August 31, 2020, its services as operator of the Parking Garage would no longer be required. See

 ECF No. 28-7. On September 1, 2020, EGCC, through counsel, sent another letter to Plaintiff,

 this time advising Plaintiff that its employees, agents and assigns were not permitted to enter the

 Parking Garage. See ECF No. 1-7. Rather than vacate the Parking Garage and cease operations

 as requested by EGCC, Plaintiff filed this breach of contract action on September 1, 2020 against



        2
           HEP was served with summons and complaint on October 14, 2020 and is in
 default. See Return of Service (ECF No. 24).

                                                  2
Case: 4:20-cv-01967-BYP Doc #: 29 Filed: 11/23/20 3 of 7. PageID #: 940


 (4:20CV1967)

 EGCC, as current owner of the Parking Garage; STORE VI, as prior owner of the Parking

 Garage; and HEP, as prior lessee of the Parking Garage. In addition, Plaintiff sent a letter to

 EGCC dated September 15, 2020, demanding payment of more than $16,000 under the

 Management Agreement (ECF No. 28-3) and further threatened to deny entry to the Parking

 Garage in the event that EGCC did not comply with its payment demands. See ECF No. 28-9.

 EGCC notified parking tenants that beginning September 1, 2020, all rental payments should be

 made to the law firm of Manchester, Newman & Bennett, to be held in escrow pending the

 outcome of this lawsuit. However, Plaintiff then began to instruct parking tenants to not make

 payments into escrow, but rather, to make payments directly to Plaintiff.

                                                  II.

        As recently stated by the United States Court of Appeals for the Sixth Circuit:

        “A district court must balance four factors in determining whether to grant a
        preliminary injunction: ‘(1) whether the movant has a strong likelihood of
        success on the merits; (2) whether the movant would suffer irreparable injury
        absent the injunction; (3) whether the injunction would cause substantial harm to
        others; and (4) whether the public interest would be served by the issuance of an
        injunction.’ ” Am. Civil Liberties Union Fund of Mich. v. Livingston Cnty., 796
        F.3d 636, 642 (6th Cir. 2015) (quoting Bays v. City of Fairborn, 668 F.3d 814,
        818-19 (6th Cir. 2012)). “These factors are not prerequisites, but are factors that
        are to be balanced against each other.” Overstreet v. Lexington-Fayette Urban
        Cnty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002). However, “even the strongest
        showing on the other three factors cannot ‘eliminate the irreparable harm
        requirement.’ ” D.T. v. Sumner Cnty. Schools, 942 F.3d 324, 326-27 (6th Cir.
        2019) (quoting Friendship Materials, Inc. v. Mich. Brick, Inc., 679 F.2d 100, 105
        (6th Cir. 1982)). “[T]he party seeking a preliminary injunction bears the burden
        of justifying such relief.” Livingston County, 796 F.3d at 642 (quoting McNeilly v.
        Land, 684 F.3d 611, 615 (6th Cir. 2012)); see also Tenke Corp., 511 F.3d at 546
        n. 2 (“[I]n seeking a preliminary injunction, a federal plaintiff has the burden of
        establishing the likelihood of success on the merits.”).

 Memphis A. Philip Randolph Institute v. Hargett, 978 F.3d 378, 385 (6th Cir. 2020). No single

 factor is determinative except that “a finding that there is simply no likelihood of success on the



                                                  3
Case: 4:20-cv-01967-BYP Doc #: 29 Filed: 11/23/20 4 of 7. PageID #: 941


 (4:20CV1967)

 merits is usually fatal.” Miles v. Michigan Dept. of Corr., No. 19-2218, 2020 WL 6121438, at *4

 (6th Cir. Aug. 20, 2020) (citing Gonzales v. Nat’l Bd. of Med. Examiners, 225 F.3d 620, 625 (6th

 Cir. 2000)).

                                                  III.

        According to EGCC, Plaintiff’s claim suffers from at least two fatal flaws: (1) EGCC is

 not a party to the Management Agreement (ECF No. 28-3) and is not bound by its terms; and (2)

 Plaintiff is not being denied any property right or interest in the Parking Garage because it

 expressly disclaimed any and all property rights in the very Management Agreement (ECF No.

 28-3) to which it pins its claims. EGCC asserts it is not a successor-in-title to HEP and is not

 bound by HEP’s obligations because it purchased the Parking Garage from STORE VI.

        Plaintiff does not dispute or deny that it expressly disclaimed in the Management

 Agreement (ECF No. 28-3) any possessory or real estate interest in the Parking Garage. Plaintiff

 is, in essence, asking the Court to ascribe no meaning to the plain language of the Management

 Agreement and ignore the disclaimer altogether, which it cannot do. Darton Corp v. Uniroyal

 Chemical Co., Inc., 917 F. Supp. 1173, 1178 (N.D. Ohio 1996) (O’Malley, J.) (“It is true that a

 contract must be construed in its entirety, in a manner that does not leave any phrase meaningless

 or surplusage.”) (internal citations omitted).

        Plaintiff argues personal covenants and agreements relating to the use of land are binding

 upon a successor owner of real property with actual knowledge thereof. Plaintiff contends

 EGCC has no likelihood of success on the merits due to long-established equitable principles in

 Ohio that “ ‘[a] personal covenant or agreement will be valid and binding in equity on a

 purchaser taking the estate with notice. It is not binding on him merely because he stands as an

 assignee of the party who made the agreement, but because he has taken the estate with notice of


                                                   4
Case: 4:20-cv-01967-BYP Doc #: 29 Filed: 11/23/20 5 of 7. PageID #: 942


 (4:20CV1967)

 a valid agreement concerning it, which he cannot equitably refuse to perform.’ ” Pittsburg, C. &

 St. L. Ry. Co. v. Bosworth, 46 Ohio St. 81, 87 (1888) (citation omitted). According to Plaintiff,

 EGCC is a purchaser of real property with notice of Plaintiff’s personal covenant. It relies on an

 Affidavit of Facts Relating to Title (ECF No. 28-5) that it filed with the Mahoning County

 Recorder in June 2020 prior to the closing of the transactions contemplated by the Amended and

 Restated Purchase and Sale Agreement (ECF No. 28-4). See ECF No. 23-1 at PageID #: 466-67,

 ¶ 18.

         EGCC argues the alleged “covenant” in the case at bar is simply a contract. It was not

 created as part of a conveyance between Plaintiff and HEP because neither of them ever owned

 the Parking Garage.

         Under Ohio law, personal covenants are not binding upon successor owners of property

 like EGCC and do not run with the land unless the person seeking to enforce the covenant first

 satisfies a three-part test to establish (1) intent for the restrictive covenant to run with the land;

 (2) the restrictive covenant touches and concerns the land; and (3) privity exists. It is only after

 Plaintiff first satisfies this three-part test that the Court would then begin to analyze whether

 EGCC accepted the property with notice of the covenant. Lone Star Steakhouse & Saloon of

 Ohio, Inc. v. Quaranta, No. 01 CA 60, 2002 WL 924630, at *3, ¶¶ 17-23 (Ohio App. 7th Dist.

 March 18, 2002). Plaintiff cannot satisfy any of the elements of the required three-part test.

 Therefore, Plaintiff is not able to establish a restrictive covenant in the Parking Garage.

         As to the first part of the test, the language of Sec. 9(c)(ii) in the Management Agreement

 (ECF No. 28-3) makes clear that the parties did not intend for the rights bestowed by the

 Management Agreement (ECF No. 28-3) to run with the land. Whereas the Management




                                                    5
Case: 4:20-cv-01967-BYP Doc #: 29 Filed: 11/23/20 6 of 7. PageID #: 943


 (4:20CV1967)

 Agreement (ECF No. 28-3) may bind HEP and its successors-in-interest, it does not bind

 successors-in-title like EGCC.

         Second, the Management Agreement (ECF No. 28-3) does not make the property more

 valuable or useful. Rather, it is presently a burden on the Property because it prevents EGCC

 from securing funding to effectuate necessary structural repairs to the Parking Garage, and is

 otherwise cost prohibitive.

         Privity must be established as the third and final element in order for a personal covenant

 to bind successor owners of property. Capital City Community Urban Redevelopment Corp. v.

 City of Columbus, No. 08AP-769, 2009 WL 5062063, at * 4, ¶ 13 (Ohio App. 10th Dist. Dec. 24,

 2009). There are two types of privity that must be established: horizontal and vertical.

 BM-Clarence Cardwell, Inc. v. Cocca Dev. Ltd., No. 16 CA 3, 65 N.E.3d 829, 836, ¶ 41 (Ohio

 App. 5th Dist. Nov. 14, 2016). “Horizontal privity exists where the covenant was created as part

 of a conveyance of real property between creating parties.” Id. (citation omitted). “Strict”

 vertical privity, meanwhile, is “the conveyance of an identical real property interest or the

 establishment of strict continuity of title among parties.” Id. at ¶ 42. Here, neither horizontal nor

 vertical privity exist.

         Finally, the remaining factors to be considered in connection with preliminary injunctive

 relief also favor an injunction. Landowners have an interest in exercising exclusive rights over

 their property. Absent injunctive relief, EGCC and the parking tenants will sustain immediate

 and irreparable injury. The only “harm” Plaintiff hints at is the harm to Plaintiff’s purse in the

 event it is unable to continue to collect parking fees. However, this is an economic harm capable

 of being remedied with money damages if Plaintiff is correct in its legal position. Moreover, a

 Preliminary Injunction will serve the public interest.


                                                   6
Case: 4:20-cv-01967-BYP Doc #: 29 Filed: 11/23/20 7 of 7. PageID #: 944


 (4:20CV1967)

                                                IV.

        Defendant Eastern Gateway Community College’s (“EGCC”) Motion for Preliminary

 Injunction (ECF No. 11) is granted. Plaintiff USA Parking Systems, LLC is enjoined from:

        (i)     Maintaining an ongoing business presence at the Parking Garage owned by
                EGCC, and located at 101 E. Federal St., Youngstown, OH 44503 (the “Parking
                Garage”);

        (ii)    Operating the Parking Garage;

        (iii)   Restricting or threatening to restrict EGCC and/or parking tenants’ access to the
                Parking Garage;

        (iv)    Interfering with parking tenant relations by directing parking tenants to issue
                payments to Plaintiff rather than into escrow during the pendency of this lawsuit;
                and,

        (v)     Refusing to provide to EGCC records related to the operation of the Parking
                Garage, including rent rolls, swipe cards, contact information for all parkers, and
                access to the master control.


        IT IS SO ORDERED.


  November 23, 2020                             /s/ Benita Y. Pearson
 Date                                         Benita Y. Pearson
                                              United States District Judge




                                                  7
